Exhibit 10.2(A)

 

ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (the “Assignment”) is entered
into effective this 24 day of Oct., 1995, (the “Effective Date”) by and between
RAINBOW ENTERTAINMENT, INC., a Mississippi corporation (the “Assignor”), and
GREENVILLE RIVERBOAT, LLC, a Mississippi limited liability company (the
“Assignee”), who agree as follows:

 

1. Recitals. Assignor as lessee is a party to an Amended and Restated Lease
Agreement dated as of January 20, 1995 (the “Lease”) with GREENVILLE MARINE
CORPORATION, a Mississippi corporation, as lessor (the “Lessor), pursuant to
which the Lessee is leasing from the Lessor approximately 3.961 acres of real
property and the improvements thereon located in Greenville, Mississippi (the
“Property). A copy of the Lease is attached hereto as Exhibit A. Assignor
desires to assign all of its rights and in and to the Lease to Assignee, and
Assignee desires to accept such assignment and to assume all obligations of
Assignor under the Lease pursuant to the terms and conditions of this
Assignment.

 

2. Assignment. For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor hereby irrevocably sells, assigns,
transfers, conveys and sets over to the Assignee all of the Assignor’s right,
title, and interest in and to the Lease, and the Assignee accepts such
assignment. In consideration of such assignment, Assignee hereby assumes and
agrees to perform all of Assignor’s obligations and duties as lessee under the
Lease which arise on and after the Effective Date. Assignor agrees to indemnify
and hold Assignee harmless against any damages, costs and expenses asserted
against or incurred by Assignee by reason of any acts or omissions of Assignor
or the failure of Assignor to perform any obligations under the Lease to be
performed by Assignor before the Effective Date. Notwithstanding the foregoing,
the effectiveness of this Assignment shall be subject to the receipt of the
consent of the Lessor to this Assignment. Nothing herein is intended or should
be construed as reducing or relieving Assignor of its liability to Lessor under
the Lease.

 

3. Representations, Warranties and Covenants of Assignor. The Assignor
represents, warrants, covenants and agrees that (i) the Lease is in full force
and effect; (ii) an accurate and complete copy of the Lease, including all
amendments, is attached hereto as Exhibit A; (iii) the Assignor has the right to
assign the Lease to the Assignee, subject only to the consent of the Lessor;
(iv) this Assignment has been duly authorized and approved by all necessary
corporate action on the part of Assignor; (v) this Assignment will not breach
the terms of or constitute a default under any agreement, indenture, deed of
trust or other instrument or document to which Assignor is a

 

--------------------------------------------------------------------------------


 

party (vi) the Lease is free and clear of all liens, encumbrances or claims of
third parties; (vii) the Assignor is not in default under any of the terms and
conditions of the Lease and the Assignor does not know or have reason to know of
any facts that could cause a default under the Lease; (viii) Assignor does not
know or have reason to know of any action, lawsuit, proceeding or governmental
action pending, threatened or anticipated which could affect the Lease, this
Assignment or the Assignee’s interest or rights under the Lease; and
(ix) Assignor has paid all rent and other amounts due under the Lease through
the Effective Date. The representations, warranties, covenants and agreements
contained in this Section 3 shall survive the execution and delivery of this
Assignment.

 

4. Environmental Matters.

 

(a) Assignor represents and warrants that (i) no “Hazardous Substance” (as
defined herein) has been disposed of, buried beneath, or percolated beneath the
Property or any improvements thereon nor has any Hazardous Substance ever been
removed from the Property and stored off site of the Property, (ii) there has
been no “Release” (as defined herein) of a Hazardous Substance on or from the
Property or any improvements thereon, (iii) Assignor is in material compliance
with all applicable federal, state and local laws, administrative rulings, and
regulations of any court, administrative agency or other governmental or
quasi-governmental authority, relating to the protection of the environment
(including, but not limited to, laws prohibiting the creation of a public
nuisance) , (iv) Assignor has not received notification that it is a potentially
responsible party under Section 107 of the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended (“CERCLA”) or Section 7003 of
the Resource Conservation and Recovery Act of 1976, as amended (“RCRA”), (v) no
underground storage tank is located on the Property and, to the best of
Assignor’s knowledge, no underground storage tank has ever been located on the
Property, and (vi) Assignor has not received notification from any federal,
state, or local government, agency, or regulatory body, of a violation under any
federal, state, or local law regulating the disposal or discharge of any toxic,
explosive or other Hazardous Substance. For purposes hereof, (a) “Hazardous
Substance” means any one (1) or more of the following: (i) any substance deemed
hazardous under Section 101(14) of CERCLA, (ii) any other substance deemed
hazardous by the Environmental Protection Agency pursuant to Section 102(a) of
CERCLA, (iii) petroleum (including crude oil or any fraction thereof), (iv) any
substance deemed hazardous pursuant to Section 1004(5) of the Resource
Conservation and Recovery Act (“RCRA”), (v) any solid waste identified in
Section 1004(27) of RCRA or (vi) any other hazardous or toxic substance,
materials, compound, mixture, solution, element, pollutant or waste regulated
under any federal, state or local statute, ordinance or regulation; and

 

2

--------------------------------------------------------------------------------


 

(b) “Release” shall have the meaning given to such term in Section 101(22) of
CERCLA.

 

(b) Assignor shall, from and at all times after the date hereof, fully and
promptly pay, perform, discharge, defend, indemnify and hold Assignee harmless
from and against all claims, orders, demands, actions, proceedings, or suits,
and all losses, costs damages or expenses (including, but not limited to, court
costs, technical consultant fees and expenses, and reasonable attorneys’ fees
and expenses) arising or resulting from any act, occurrence or omission in
violation of or contrary to the representations and warranties made in this
Section, whether by Assignor or any other owner or operator at the Property.
Such indemnifications shall include, but not be limited to, claims made against
Assignee with respect to contamination of the soil and/or groundwater, damage to
the environment and natural resources, and injury or damage to persons or
property, the costs of any health assessment or health effects study, and any
costs of removal or remedial action incurred in connection with the cleanup of
the Hazardous Substance on the Property, whether such liability arises under
RCRA, CERCLA, or any other federal, state and/or local statute, ordinance,
regulation or under common law.

 

(c) The provisions of this Section 4 shall survive the execution and delivery of
this Assignment.

 

5. Obligations of Assignee. In consideration of the foregoing assignment, the
Assignee hereby agrees to perform all of the terms and conditions of the Lease
to be performed by the lessee therein, including all rental and other payments
becoming due, after the Effective Date, and to indemnify and save Assignor
harmless from and against any and all claims, demands, losses, liabilities,
costs and expenses (including attorneys fees and disbursements) by reason of any
default by Assignee under the Lease.

 

6. Further Assurances. The Assignor shall, for no additional consideration, take
such other steps, execute such other documents and do such other things as may
be necessary to fully vest Assignor’s rights in the Lease in Assignee, including
but not limited to assisting Assignee in securing the Assignor’s written consent
to this Assignment.

 

7. Miscellaneous. This Assignment represents the entire agreement of the parties
hereto with respect to the inherent matter herein. This Assignment shall be
binding upon the parties and their respective successors and assigns. This
Assignment shall be governed by Mississippi law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this document on the 24 day of
Oct, 1995.

 

 

RAINBOW ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Marvin Cato

 

 

Marvin Cato, President

 

 

 

 

GREENVILLE RIVERBOAT, LLC.

 

 

 

 

By:

Wimar Tahoe Corporation
    Manager

 

 

 

 

By:

/s/ William J. Yung

 

 

William J. Yung, President

 

STATE OF TN

 

)

 

 

 

 

 

)

SS:

 

 

COUNTY OF Shelby

 

)

 

 

 

 

 

 

 

The foregoing instrument was acknowledged before me this 24 day of Oct, 1995, by
Marvin Cato, president of Rainbow Entertainment, Inc., a Mississippi
corporation, on behalf of such corporation.

 

 

 

 

/s/ Illegible

 

Notary Public

 

 

 

My Commission Expires: Apr 28, 1998

 

STATE OF Kentucky

 

)

 

 

 

 

 

)

SS:

 

 

COUNTY OF Kenton

 

)

 

 

 

 

 

 

 

The foregoing instrument was acknowledged before me this 25th day of October,
199_, by William J. Yung, President of Wimar Tahoe Corporation, a Nevada
corporation, on behalf of such corporation as Manager of Greenville Riverboat,
LLC, a Mississippi limited liability company, on behalf of the company

 

 

/s/ Illegible

 

Notary Public

 

 

 

My Commission Expires:                 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF LESSOR

 

The undersigned represents, warrants, covenants, and agrees that (i) it is the
Lessor in the Lease (as defined in the foregoing Assignment); (ii) the Lease is
in full force and effect; (iii) an accurate and complete copy of the Lease,
including all amendments and restatements thereof, is attached hereto as
Exhibit A; (iv) the Assignor has the right to assign the Lease to the Assignee,
subject only to the consent of the Lessor; (v) this Consent has been duly
authorized and approved by all necessary corporate action on the part of Lessor;
(vi) this Consent will not breach the terms of or constitute a default under any
agreement, indenture, deed of trust or other instrument or document to which
Lessor is a party; (vii) the Assignor is not in default in any of the terms and
conditions set forth in the Lease to be performed by the Assignor; and
(viii) Assignor has paid all rent and other amounts due under the Lease through
the Effective Date (as defined in the foregoing Assignment) . The
representations, warranties, covenants and agreements contained in this Consent
shall survive the execution and delivery of this Consent.

 

The undersigned has read and reviewed the terms and conditions in the foregoing
Assignment, hereby consents and agrees to the assignment of the Lease from
Assignor to Assignee pursuant to the terms of the foregoing Assignment, and
covenants and agrees that, during the term of the Lease, Assignee shall have all
of Assignor’s rights and obligations under the Lease.

 

 

 

 

LESSOR:

 

 

 

 

 

 

 

 

GREENVILLE MARINE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ D. JOHN NICHOLS

 

 

 

 

D. JOHN NICHOLS, PRESIDENT

 

 

STATE OF Mississippi

)

 

 

 

 

)

SS:

 

 

COUNTY OF Washington

)

 

 

 

 

The foregoing instrument was acknowledged before me this 26th day of October,
1995, by D. John Nichols, President of Greenville Marine Corporation, a
Mississippi corporation, on behalf of the corporation.

 

 

 

/s/ Illegible

 

Notary Public

 

My Commission Expires: 9/24/96

 

5

--------------------------------------------------------------------------------